Citation Nr: 0102276	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-20 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran served on active duty from March 1971 to February 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


FINDINGS OF FACT

1.  In April 1991, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.

2.  The evidence received since the Board's April 1991 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The Board's April 1991 decision, which denied a claim of 
entitlement to service connection for PTSD, was final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000).

2.  New and material evidence has not been received since the 
Board's April 1991 decision denying the veteran's claim for 
service connection for PTSD; thus the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the veteran has presented a 
claim for PTSD, and that the claims file includes a recent VA 
psychiatric examination report.  In addition, there is no 
indication or allegation that relevant medical records exist 
which are obtainable and which have not been associated with 
the claims file.  The Board is therefore satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-472, 114 Stat. 2096 
(2000). 

In January 1990, the RO denied a claim of entitlement to 
service connection for PTSD.  The veteran appealed, and in 
April 1991 the Board denied the claim.  The Board's decision 
was final.  See 38 U.S.C.A. § 7104(b).  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  See 38 U.S.C.A. § 5108.  

In August 1999, the veteran filed to reopen his claim for 
PTSD.  A review of the RO's August 1999 decision shows that 
the issue was listed as "service connection for PTSD."  A 
review of the claims files shows that the RO denied the claim 
as not well grounded.  However, despite the RO's denial of 
this claim as not well grounded, the Board must consider the 
threshold question of whether new and material evidence has 
been submitted to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the Board's April 
1991 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the Board's April 1991 
decision included service records which showed that the 
veteran served in the Air Force, and that his military 
occupation specialty was inventory management specialist.  
The veteran's DD 214 showed that he received the Vietnam 
Service Medal and the Vietnam Campaign Medal, but that he did 
not receive any commendations or awards which appear to be 
awarded primarily or exclusively for circumstances relating 
to combat, such as the Combat Infantryman Badge, Purple 
Heart, or similar citation.  See 38 C.F.R. § 3.304.  Service 
medical records did not show treatment, complaints or a 
diagnosis involving psychiatric symptoms.  Post-service 
medical records, collectively dated between 1978 and 1989, 
included VA examination and hospital reports, as well as 
records from the Region VI Mental Health-Mental Retardation 
Center, the Mississippi State Hospital and the Greenwood 
Leflore Hospital.  The medical records almost all indicated 
that the veteran had been diagnosed with schizophrenia.  
There was no diagnosis of PTSD.  The record also included the 
veteran's written testimony, in which he asserted that he had 
a fear of being hit by bombs during his service in Thailand 
with an Air Force combat support wing.  

Based on this evidence, the Board determined that there was 
no competent evidence of PTSD, and the Board concluded that 
the veteran did not have PTSD due to his service.  Evidence 
received since the Board's April 1991 decision includes a VA 
hospital report dated in June 1999, to include a VA 
psychiatric examination report.  

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The submitted evidence was not of record at the time of the 
Board's April 1991 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
the Board finds that material evidence has not been received 
to reopen the claim for service connection for PTSD on any 
basis.  Specifically, the veteran's claim must be denied 
because he has not submitted medical evidence that he has 
PTSD.  In this regard, the submitted medical evidence shows 
that the veteran was hospitalized for about two weeks in June 
1999.  The Axis I diagnosis in the hospital report is 
"history of paranoid schizophrenia."  An accompanying VA 
psychiatric report also contains an Axis I diagnosis of 
history of schizophrenia.  None of the evidence shows that 
the veteran has been diagnosed or otherwise treated for PTSD.  

Based on the foregoing, the Board finds that the submitted 
evidence does not contain medical evidence of PTSD, and 
therefore does not pertain to the evidentiary defect which 
was the basis for the Board's April 1991 decision.  The Board 
further finds that the submitted evidence does not bear 
directly and substantially upon the issue at hand.  The Board 
thus concludes that this evidence is not probative of the 
issue at hand, and is not material.  See e.g., Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
not reopened.  

The only other pertinent evidence received since the Board's 
April 1991 denial of the claim consists of written testimony 
from the veteran.  A review of the veteran's statements shows 
that it is essentially argued that he developed PTSD as a 
result of service in Thailand, and that he has been mis-
diagnosed.  However, his assertions are within the scope of 
arguments which were of record at the time of the Board's 
April 1991 decision.  In addition, laypersons are not 
competent to give a medical opinion as to diagnosis.  
Therefore, these statements are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321  
(1999), and are insufficient to reopen the claim.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the Statement of the Case 
provided by the RO as sufficient to inform the veteran of the 
elements necessary to complete his application to reopen the 
claim.  See Graves v. Brown, 8 Vet. App. 522 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection PTSD is not reopened.  
The appeal is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

